237 Md. 620 (1965)
205 A.2d 797
GALBRAITH
v.
OSWALD
[No. 122, September Term, 1964.]
Court of Appeals of Maryland.
Decided January 6, 1965.
The cause was argued before HAMMOND, HORNEY, MARBURY, SYBERT and OPPENHEIMER, JJ.
Marian E. Galbraith, pro se, for the appellant.
Ridgely P. Melvin, Jr., with whom were McWilliams & Melvin on the brief, for the appellee.
PER CURIAM:
On this appeal the plaintiff-appellant seeks reversal of a judgment entered upon the verdict of a jury for the defendant-appellee, in a suit to recover for personal injuries and property damages due to an automobile accident involving automobiles operated by the respective parties. The record before us discloses *621 that at the trial below the appellant made no motion for directed verdict at any time, nor were there any objections made to any of the court's instructions or refusals to instruct. Likewise, the appellant does not complain in this appeal of any rulings made by the court on any objections made by her during the trial. Under these circumstances this Court on review will not consider the questions presented by the appellant. Maryland Rule 885.
What the appellant really sought here was a review of the trial court's refusal to grant a new trial. There is nothing in the record to justify departure from the usual rule that this Court will not pass upon the trial court's action in such cases.
Judgment affirmed, with costs.